Citation Nr: 1738777	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  07-29 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a psychiatric disorder, to include as secondary to a back disorder.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at Law


ATTORNEY FOR THE BOARD

P. Poindexter, Associate Counsel 




INTRODUCTION

The appellant is a Veteran who served on active duty from October 1972 to November 1976.  These matters are before the Board of Veterans' Appeals (Board) on appeals from September 2006 and August 2010 rating decisions by the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO).

A July 2010 Board decision (by a Veterans law Judge who is no longer with the Board) denied service connection for a back disorder.  The Veteran appealed the July 2010 Board decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand by the Parties (Joint Motion), the Court issued an April 2011 Order vacating that decision, and remanding the matter to the Board for action consistent with the Joint Motion.   In August 2011, August 2012 and November 2014, the Board remanded the case to the RO for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the outset, the Board recognizes that there have been multiple prior remands for additional development.  While the Board regrets the additional delay in resolving this matter that flows from yet another remand, it finds that further development is required to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claim.  38 C.F.R. §  3.159.
Regarding the back disability, the Board finds that there has not been substantial compliance with the Board's remand directives.  The November 2014 Board remand instructed the AOJ to secure an opinion from a physician with appropriate expertise, other than the examiner who conducted the November 2011 VA spine examination and provided the August 2013 addendum opinion.  In June 2016, another opinion was received from the author of the previous opinions (who indicated there were no other physicians available at the time).  Moreover, the new opinion is also inadequate for rating purposes.  The provider did not include adequate rationale or reconcile (as was requested) the conflicting medical opinions/evidence regarding the etiology of the diagnosed back disorders.  Accordingly, this claim must be remanded again, for compliance with previous remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).
Regarding the psychiatric disability, the November 2014 Board remand sought a medical advisory opinion addressing whether or not the Veteran's diagnosed psychiatric disorders are related to his military service.  In the June 2016 a consulting psychologist responded that an opinion could not be given without resort to mere speculation.  
The Board notes that before it can rely on an examiner's conclusion that an etiological opinion would be speculative; the examiner must explain the basis for such conclusion.  Jones v. Shinseki, 23 Vet. App. 382, 389-90 (2010).  Here, the examiner opined that, "[t]here is no known psychiatric or psychological assessment procedure that enables a mental health professional to determine to a sufficient degree of professional certainty the etiology or etiologies of the diagnoses noted above."  This reasoning applies a stricter standard of proof than is legally required in claims for VA benefits (a 50 % or better probability- rather than certainty).  An examination to secure a medical opinion that applies such standard of proof is necessary.  
The case is REMANDED for the following:

1.  The AOJ should arrange for the Veteran's record to be forwarded to an orthopedist/orthopedic surgeon other than the one who conducted the November 2011 VA spine examination and provided the August 2013 and June 2016 addendum opinions.  If another appropriate physician is not available at a specific appropriate facility, the AOJ should arrange for the record to be forwarded to another VA medical facility where one is available, or obtain the opinion on an outside contract/fee basis. 

On review of the record, and considering the Veteran's statements, the consulting orthopedist should provide an opinion that responds to the following: 

(a) Is there clear and unmistakable (undebatable from a medical standpoint) evidence that the diagnosed back disorder(s), to include scoliosis, thoracolumbar strain, lumbar spine degenerative joint disease, lumbar spine and degenerative disc disease pre-existed the Veteran's service entrance? If so, please identify such evidence.

(b) If the response to (a) is yes, is there also clear and unmistakable (undebatable from a medical standpoint) evidence that any such back disability WAS NOT aggravated (permanently worsened) during service or that any increase in severity was due to natural progression)?  If so, please identify such evidence.

(c) If the response to (a) above is no, please opine further whether or not it is at least as likely as not (a 50% or better probability) that any diagnosed back disorder had its onset during service (or regarding arthritis was manifested in the first postservice year or is otherwise etiologically related to the Veteran's service).  

The consulting provider must include rationale with all opinions.  The rationale should include comment on (express agreement or disagreement with) the opinions already of record in this matter, including the September 2009, November 2011, August 2013 and June 2016 VA opinions and the February 2009 opinion/statement by a private provider. 

2.  Thereafter, AOJ should arrange for the Veteran's record to be forwarded to a psychologist or psychiatrist, other than the provider of the August 2013 VA mental disorders examination and June 2016 addendum opinion, for review and an advisory medical advisory opinion.  [If the consulting provider determines further examination of the Veteran is necessary for the opinions sought, such should be scheduled.]

Following a review of the record, and considering the Veteran's statements regarding the onset and progression of his psychiatric symptomatology, the consulting provider should identify the Veteran's psychiatric disability by diagnosis, and opine whether it is at least as likely as not (a 50 % or greater probability) that the diagnosed psychiatric disability is (a) etiologically related to the his military service or (b) caused or aggravated by his back disability.

The examiner must include rationale with all opinions.  If an opinion cannot be provided without resort to mere speculation, the consultant must explain why an opinion would require speculation (i.e. whether the facts are insufficient, and if so what additional information is needed; the state of medical knowledge is lacking; or the provider lacks the requisite expertise).    

5.  The AOJ should then ensure that the development sought above is completed in accordance with remand instructions, arrange for any further development indicated, and readjudicate the claims (service connection for a psychiatric disability under both direct and secondary theories of entitlement).  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his attorney opportunity to respond, and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

